10

il

12

13

14

15

16

17

18

19

20

21

22 |}

23

24

25

26

27

28

|ATTORNEY AT LAW PC,

 

 

Case 2:20-cv-01906-ESW Document15 Filed.10/15/20 Page 1of5

rua LGD@Ee

__ PRGEIVED _ GOPY

 

ue eS Benge ge TR

Charles A. Gulden OCT 15 2020 |
11802 EK. 28% Place OLERK U @ DRTCT COURT
Yuma, AZ 85367 |, DISTRICT OF ARIZONA
Phone: 928-782-5182 [OY sete: DEPUTY

 

 

Kmail: chasinyuma@hotmail.com

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

CHARLES A. GULDEN,
Plaintiff,

Case No: CV-20-01906-PHX-ESW

“ PLAINTIFF'S FIRST
JOHN C. HEATH, AMENDED COMPLAINT

Defendant.

 

 

JURISDICTION AND VENUE

1. This claim arises from tort and is made pursuant to the federal Telephone

Consumer Protection Act (TCPA), 47 U.S.C. §227, and its Federal Communications

Commission (FCC) TCPA implementing regulation, 47 C.F.R. §1200.

2. Plaintiff, Charles A. Gulden, resides in Yuma County, Arizona.
Defendant, John C. Heath, Attorney at Law PC, doing business as Lexington Law,
is a Utah entity that conducts business in and into the state of Arizona. All acts
complained of herein occurred on Plaintiffs personal cell phone located in Yuma
County, Arizona.

FACTUAL ALLEGATIONS
3. During the period of 2 September 2020 to 17 September 2020 Defendant,

PLAINTIFF’S FIRST AMENDED COMPLAINT - 1

 

 

 
10

Il

12

13

14 |

15

16

17

18

19

20

21

22 |

23

24

25

26

27

28

 

 

Case 2:20-cv-01906-ESW Document15 Filed 10/15/20 Page 2 of 5

Defendant’s agents, employees or parties acting on behalf of the Defendant initiated

ten (10) separate telephone calls and robotext messages to Plaintiffs personal cell
phone number ending in 8019 for the purpose of encouraging the purchase of its
credit repair services.

4. Defendant, Defendant’s agents, employees or parties acting on behalf of
the Defendant initiated the above cited calls and robo text messages utilizing an
automatic telephone dialing system (AT'DS) as defined by 47 U.S.C. § 227(a)()
without Plaintiffs prior express consent.

5. Defendant’s cell phone calls were preceded by tell-tale pause and click
noises before its agent began to speak, and Defendant’s text messages were sent as
frequent but random impersonal, pre-scripted messages targeted to Plaintiffs cell
phone number.

6. Plaintiff had not provided Defendant with his prior express consent to
initiate phone calls or to transmit its robotexts to his cell phone.

7. Plaintiff was not a customer of Defendant and had not previously provided
his personal information to Defendant nor had Plaintiff purchased or used any
goods or services offered by Defendant at any time prior to the calls and text
messages that are complained of herein.

8. The complained of texts and phone calls were not for emergency purposes
and not made to collect debts owed to or guaranteed by the United States.

9. For more than thirty-one (31) days prior to Defendant’s texts and calls the
Plaintiffs cell telephone number was also registered on the national Do Not Call

PLAINTIFF’S FIRST AMENDED COMPLAINT - 2

 
10

11

12

13

14

15

16

wi

18

23

24

25

26

27

28

 

 

Case 2:20-cv-01906-ESW Document15 Filed 10/15/20 Page 3 of5

Registry in which the federal government documents the telephone numbers of
persons who do not wish to receive such telephone solicitations or texts.

10. The complained of texts and phone calls were an unwelcome annoyance,

distraction and disturbance to Plaintiff and invasion of Plaintiffs privacy,

| unnecessarily utilizing Plaintiffs cell phone line, and consuming Plaintiffs time

and attention to receive and deal with them.

11. Defendant’s TCPA violations were willfully committed in that it
purposefully and by design knowingly and intentionally programmed Plaintiffs
name and phone number into its automated dialing system in order to target
Plaintiff with its cell phone and text messages, and Defendant knew or should have
known that it did not have Plaintiffs consent and that Plaintiffs cell phone number
was registered in the national Do Not Call Registry.

TCPA VIOLATIONS ONE - FIVE

12. Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.

13. Five (5) separate solicitation calis initiated by or on behalf of Defendant

on 2 September 2020, 3 September 2020 (3x) and 4 September 2020 from caller-ID

number 480-421-5602 constitute five (5) separate negligent violations of the TCPA

pursuant to 47 U.S.C. § 227(b)(1)(A)@n).
14. The foregoing calls initiated by or on behalf of Defendants constitute

knowing and/or willful violations of the TCPA, entitling Plaintiff to an award of

| $1,500.00 in statutory damages for each of these five (5) separate violations,

PLAINTIFF’S FIRST AMENDED COMPLAINT - 3

 
10

11

12

13

14

15

16

17

18

19

21

23

24

25

26

27

28

 

 

Case 2:20-cv-01906-ESW Document15 Filed 10/15/20 Page 4 of 5

| pursuant to 47 U.S.C. § 227(b)(3)(C).

TCPA VIOLATION SIX - TEN
15. Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
16. Independent of the violations cited above, five (5) separate text messages
transmitted by or on behalf of Defendant on 2 September 2020, 3 September 2020,
7 September 2020, 9 September 2020 and 17 September 2020 from SMS Short Code

48280, each of which identified Defendant constitute separate negligent violations

J of the TCPA pursuant to 47 U.S.C. § 227(b)(1)(A) (ii), in that they were initiated to

the Plaintiffs cell phone without his prior express consent.

17. The foregoing texts constitute multiple knowing and/or willful violations
of the TCPA, entitling Plaintiff to an award of $1,500.00 in statutory damages for
each of these three (3) separate violations, pursuant to 47 U.S.C. § 227(b)(3)(C).

TCPA VIOLATIONS ELEVEN - TWENTY

18. Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.

19. Each of Defendant’s ten (10) calls and texts were initiated to Plaintiffs
cell phone number while it was registered on the national Do Not Call Registry.

20. Independent of the violations cited elsewhere in this Complaint,
Defendant’s calls and texts were in violation of the TCPA pursuant to 47 U.S.C.

§ 227(c), 47 C.F.R. § 1200(c)(2) and 47 C.F.R. § 1200¢€).

21. The foregoing calls and texts constitute multiple knowing and/or willful
PLAINTIFF’S FIRST AMENDED COMPLAINT - 4

 
10

11

12

13

14

15

16

17 {|

18

19

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01906-ESW Document15 Filed 10/15/20 Page 5of5

violations of the TCPA, entitling Plaintiff to an award of $1,500.00 in statutory
damages for each of the ten (10) separate violations, pursuant to
47 U.S.C. § 227(c)(5)(C).
RELIEF REQUESTED

22. Plaintiff seeks monetary damages based on treble the amount of Five
Hundred Dollars ($500.00) for each of the twenty (20) TCPA violations complained
of herein, in a total amount claimed of Thirty Thousand Dollars ($30,000.00).
Plaintiff further claims post judgment interest, court costs and other expenses in
connection with this case.

JURY DEMAND
23. Plaintiff respectfully requests trial by jury.

Dated this LY ray of October, 2020.

Charles A. Gulden

Certificate of Service
A copy of the foregoing First Amended Complaint will be emailed this / o Yay of October to:
Daniel Woolston
daniel@lexingtonlaw.com

20620 North 19% Avenue
Phoenix, AZ 85027

Charles A. Gulden

PLAINTIFF’S FIRST AMENDED COMPLAINT - 5

 
